Citation Nr: 0838851	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-01 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine at L4-L5.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1987 to May 1991.  He also served in the Arkansas Army 
National Guard with periods of active duty for training.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.

In August 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

Degenerative disc disease of the lumbar spine at L4-L5 was 
not affirmatively shown during service; and degenerative disc 
disease of the lumbar spine at L4-L5, first documented after 
service, is unrelated to an injury, disease, or event during 
service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine at L4-L5 was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2005 and in August 2007.  The veteran 
was notified of the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  

The notice included the degree of disability assignable and 
the general provision for the effective date of the claim, 
that is, the date of receipt of the claim. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service 
connection). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in May 2008.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The duty to assist includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In February 2006, the veteran 
was afforded an examination in relation to his claim for 
service connection for degenerative disc disease with 
conjunction with his claim for service connection. 

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service treatment records show that in June 1987 and in 
July 1987 the veteran complained of mid-back pain with 
strenuous activity, but no history of injury, and the 
assessment was myalgia.  In October 1987, he was seen for low 
back pain since basic training, but there was no known 
injury.  The assessment was mechanical back pain, resolving.  
On separation examination, the veteran gave a history of 
recurrent back pain. The examiner noted that the back pain 
was intermittent, and the evaluation of the spine was normal.  

Records of the National Guard disclose that on enlistment 
examination in December 1993, the evaluation of the spine was 
normal.     

Private medical records show that in September 1994 the 
veteran was seen for acute lumbar strain with no history of 
any injury.  It was noted that back pain had been present for 
some time, but he denied numbness or tingling.  In March 
1995, he complained that his foot fell asleep if he sat for a 
prolonged time.  An MRI revealed a herniated nucleus pulposus 
at L4-L5. 

On VA examination in August 2006, the examiner reported that 
he had reviewed the veteran's file.  The veteran stated that 
in service in 1987 he developed back pain during physical 
training, but he denied a history of any back injury.  The 
examiner expressed the opinion that in 1987 the veteran 
suffered lumbar strain without a suggestion of any radicular 
symptoms, which gradually resolved, and there was no nexus 
between myalgia in 1987 and the onset of symptoms in the mid-
1990s.  The examiner explained that the spine was evaluated 
as normal in 1991 and that the veteran's back complaints 
dated to the mid-1990s, when he was diagnosed with 
degenerative disc disease with a herniated nucleus pulposus.  
The examiner concluded that there was no nexus between the 
remote back-related complaints in 1987, and the diagnosis of 
disc disease in the mid-1990s.  

In September 2006, S.M.K., MD, after reviewing the veteran's 
military records, expressed the opinion that it was more 
likely than not that the veteran's current back problem was 
related to some type of injury he suffered during boot camp.  

In an addendum, date in November 2006, the VA examiner, who 
conducted the VA examination in August 2006, stated that his 
opinion remained the same after considering the opinion of 
S.M.K., MD.  The examiner explained that the episodes of low 
back pain resolved during service without chronicity as the 
spinal examinations in 1991 and in 1993 were normal and that 
the symptoms of a herniated disc in the mid-1990s were 
unrelated to back symptoms during service.  

In January 2007, P.H.J, MD, expressed the opinion that most 
likely the lifting injury the veteran sustained during boot 
camp is the same problem the veteran presently has, that is, 
disc herniation at L4-5. 

In May 2007, the veteran testified that in May 1987, during a 
log drill exercise, he picked up a log over his head and 
injured his back.  Following the initial episodes of pain in 
1987, he continued to experience pain and treated it with 
over-the-counter medication.  He reported that while 
stationed in Saudi Arabia, he was administered cortisone 
shots for his back, however because of security reasons, the 
treatment received would not be contained in the service 
treatment records.  The veteran also testified that he re-
injured his back in 1994 while lifting a tent during active 
duty for training with the National Guard.  

In a statement in June 2007, J.H. stated that he served in 
the same unit as the veteran in 1994, and they were together 
when the veteran hurt his back in June 1994.

Records from the Arkansas Army National Guard show that in 
June 1994 the veteran was on active duty for training for two 
weeks and in July 1994 he had inactive duty training on one 
weekend.  



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  



Analysis

On the basis of the service treatment records, degenerative 
disc disease of the lumbar spine at L4-L5 was not 
affirmatively shown during service. and service connection 
under 38 C.F.R. § 3.303(a) is not established. 

The service treatment records do show that in June 1987 and 
in July 1987 the veteran complained of mid-back pain with 
strenuous activity, but no history of injury, and the 
assessment was myalgia.  In October 1987, he was seen for low 
back pain since basic training, but there was no known 
injury, and the assessment was mechanical back pain, 
resolving.  On separation examination, the veteran gave a 
history of recurrent back pain, but the examiner noted that 
the back pain was intermittent, and the evaluation of the 
spine was normal.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  As the service treatment 
records lack the documentation of the combination of 
manifestations sufficient to identify degenerative disc 
disease of the lumbar spine and sufficient observation to 
establish chronicity during service, then a showing of 
continuity of symptomatology after service is required to 
support the claim under 38 C.F.R. § 3.303(b). 

After service, degenerative disc disease of the lumbar spine 
at L4-L5 by MRI was first documented in March 1995 with a 
history of acute lumbar strain, dating to September 1994, 
more than three years after service.  The absence of medical 
evidence of continuity of symptoms from 1991 to 1994 as 
evidenced by a normal evaluation of the spine on enlistment 
examination for the National Guard in December 1993 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

And although the veteran testified that he took over-the-
counter medication for back pain after service, the Board 
finds the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Also, because it does not necessarily follow that there is a 
relationship between the present degenerative disc disease of 
the lumbar spine and the episodes of mechanical pain during 
service, medical evidence is required to demonstrate such a 
relationship unless such a relationship is one as to which a 
lay observation is competent.  Degenerative disc disease of 
the lumbar spine is not a condition under case law that has 
been found to be capable of lay observation, and the 
determination as to the presence of such a disability 
therefore is medical in nature, that is, not capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

On questions of a medical diagnosis, not capable of lay 
observation, and of medical causation, competent medical 
evidence is needed to substantiate the claim. Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.  

As for the relationship between the present degenerative disc 
disease of the lumbar spine and the episodes of mechanical 
pain based on the initial documentation after service under 
38 C.F.R. § 3.303(d), there are medical opinions in favor of 
and against the veteran's claim and the Board must weigh the 
probative value of each opinion.

In so doing, greater weight may be placed on one opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which, the record was 
reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Also, the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar 
v. Brown, 5 Vet. App. 140 (1993).  

And among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In weighing the probative value of the evidence in favor of 
the claim, S.M.K., MD, after reviewing the veteran's military 
records, expressed the opinion that it was more likely than 
not that the veteran's current back problem was related to 
some type of injury he suffered during boot camp.  

As the opinion does not account for the fact that there was 
no history or complaint of a back injury during service 
although the veteran did complain of back pain after 
strenuous activity and there was no evidence of radicular 
symptoms during service or in the years after service until 
1995, when the veteran presented with acute lumbar strain and 
radicular symptoms, resulting in the diagnosis of 
degenerative disc disease of the lumbar spine by MRI.  The 
physician's opinion is clearly predicated on some type of 
injury during boot camp, which is not documented by complaint 
or history.  For this reason, the Board finds little 
probative value on the question of a nexus between episodes 
of mechanical low back pain during service and the initial 
post-service diagnosis of degenerative disc disease of the 
lumbar spine. 

As for the opinion of P.H.J., MD, that most likely the 
lifting injury the veteran sustained during boot camp is the 
same problem as the veteran's current problem, that is, a 
disc herniation at L4-5.  There is no indication that the 
physician reviewed the entire record, which reduces the 
probative weight of the opinion and the thoroughness and 
detail of the opinion. 



The evidence against the claim consists of the opinion of the 
VA examiner, who conducted the examination in August 2006, 
and concluded that there was no nexus between myalgia in 1987 
and the onset of symptoms in the mid-1990s.  The physician 
had reviewed the entire record.  

The physician accurately recounted that the veteran had 
developed back pain during physical training, but there was 
no history of any back injury and that the back pain 
gradually resolved, as shown on separation examination in 
1991 and on examination in 1993, without a suggestion of any 
radicular symptoms.  In the addendum, the same VA examiner 
stated that his opinion remained the same after considering 
the opinion of S.M.K., MD.  The examiner explained that the 
episodes of low back pain resolved during service without 
chronicity as the spinal examinations in 1991 and in 1993 
were normal and that the symptoms of a herniated disc in the 
mid-1990s were unrelated to back symptoms during service.  

Based on the above analysis, the Board places more weight on 
the unfavorable medical opinion of the VA examiner and less 
weight on the opinions of the two private physicians. 

To the extent the veteran's statements and testimony relate 
the current degenerative disc disease of the lumbar spine to 
service or to an injury or event of service origin, the 
veteran as a lay person is not competent of offer an opinion 
of a medical diagnosis, not capable of lay observation, or on 
medical causation.  For this reason, the veteran's statements 
and testimony are not probative of the questions of a medical 
diagnosis or of medical causation.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the statement of J.H., is offered as proof 
of a relationship between a back injury in June 1994, which 
he observed, and the current degenerative disc disease, while 
a witness is competent to describe what he has personal 
knowledge of and as his statement is credible, once the 
witness begins to assert that the veteran has a particular 
injury, which goes beyond personal knowledge and personal 
observations, the witness is not competent.  

For this reason, the lay statement of J.H. is not competent 
evidence to support a relationship between the injury he 
described and the current degenerative disc disease of the 
lumbar spine.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) 
(Lay witness competency is not unlimited, and the fact that a 
lay witness may personally know the veteran and may have had 
the opportunity to observe him does not render the witness' 
testimony universally competent in proceeding to determine 
service connection; lay testimony is competent in proceeding 
to establish service connection only when it regards symptoms 
of the veteran's injury and lay testimony is not competent to 
prove the veteran had or was diagnosed with a particular 
injury.).

Also, there is no medical evidence, even in the favorable 
medical opinions, that links the veteran's current back 
disability to the injury described by either the veteran or 
J.H. 

As the preponderance of the evidence is against the claim of 
service connection for the current degenerative disc disease 
of the lumbar spine at L4-L5 under the applicable theories of 
service connection, namely, by affirmatively showing onset 
during service, by continuity of symptomatology, or by post-
service initial diagnosis, the benefit-of-the-doubt standard 
of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine at L4-L5 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


